 In the Matter of THE VERPLEX COMPANYandUNITED FURNITuRLWORKERS OF AMERICA,LOCAL 105 (C I O )Case No C-2126 -Decided July 115).19.19Jurisdiction. lamp manufacturing industryUnfair Labor PracticesIn Generalemployer held responsible for activities of head designer who wasregarded by both management and employees as more than an ordinaryemployeeInterference, Restraint, and Coercionanti-union statements, encouraging andcondoning interruption of union meeting, ridiculing employee personally,threat to close plantCompany-Dominated Unionfirstorganizationdomination of,- by activities ofsupervisory employees who participated in its formation and administration-second organization found to be a successor to the first organization whichwas not disestablished but superficially reorganized, similar support affordedas given to predecessor, precipitate and unquestioned recognition thereto, incontrast to outspoken hostility to "outside" unionRemedial Orders:disestablishment of both predecessor and successor dominatedorganizations,ordered, contractwith successor dominated organization.abrogatedMr. Albert J. Hoban,for the Board.Mr Julius Schneller,of Essex, Conn, for the iespondentMr Harry 1W17einstock,of New York City, for the United.Mr Herman Sezd,of Syracuse, N Y, for the Verplex UnionMr Cecil F Poole,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a second amended chaige duly filed on January 15, 1942,'by United Furniture Workers of America, -Local 105, affiliated withthe Congiess of Industiial Organizations, herein called the United,the National Labor Relations Board, herein called the Board, bythe Regional Director for the First Region (Boston, Massachusetts),issued its complaint dated January 21, 1942, against The VerplexCompany, Essex, Connecticut, herein called the respondent, allegingthat the respondent had engaged in and was engaging in-unfairIA charge and a first amended charge were filed on September 20, 1941, and Decem-ber 2, 1941, respectively42NLRB,No99472 THE VERPLEX COMPANY473labor practices affecting commerce; 'within the meaning of Section 8(1) and (2) and Section 2 (6) and, (7) of the National Labor Rela-tions Act, 49 Stat 449, herein called the ActCopies of the complaintand accompanying notice of hearing were duly served upon therespondent-and the United, and'upon^ Verplex-Employees Association,herein called the Association, and Verplex Workers Union, hereincalled the Verplex Union, labor oiganizations alleged in the com-plaint to have been dominated by the respondent.With respect to the unfair labor practices, the complaint alleged,in substance, that the respondent (1) on or about August 26, 1941,and at various times thereafter, questioned its employees individuallyconcerning their membership in and activity on behalf of the United,expressed to its employees its hostility toward the United- and itsapproval of the Association and the Verplex Union, and urged cer-tain of its employees, including supervisors, to attend a meeting ofthe United for 'the purpose ^of, interfering with its conduct; (2) onof about August 26, 1941, and thereafter, dominated and interferedwith the formation and administration of the Association, and con-tributed suppoit to it; (3) on or about Septembei 6, 1941, andat all times thereafter, dominated and interfered with the forma-tion and administration of the Verplex Union and contributed sup-port to it, and, for the purpose of discouraging membership in theUnited and encouraging membership in the Verplex Union, on orabout Octobei 1, 1941, entered into an agreement with the VerplexUnion recognizing it as the exclusive baigammg representative ofthe respondent's employees, and (4) by these acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguar anteed in section 7 of the ActThe respondent did, not file an answer to the complaint.By letter dated January 25, 1942, counsel for the Verplex Unionrequested postponement of the hearing from February 5 to Feb-ruary 26 or 27, 1942, on the ground of prior engagements. TheRegional Director denied the requested' delay, but on January 31,1942, postponed the hearing to February 16On February 6, 10and 11, counsel for the Verplex Union requested further postpone-ment of the hearing, which the Regional Director denied.TheVeiplex Union contends that this denial of the request for post-mentment of the hearing was a denial of due processThis con-tention is without merit, and the rulings of the Regional Directorare hereby affirmed.22 CfNational Labor Relations Board v Ancerscan Potash and Chemical Corp,98F (2d) 488(C C A 9),enf'g 3 N L R B 140, cert den 306 U S 643,Matter of RonnsParfum Inc, and Ey-Teb Sales CorpandUnited Mine Workers of America,District No 50,Chemical Division,successor to Chemical Workers Local Industrial Union No 33,affiliatedwtith 0 1 O, 8 NL R B 323, enf'd 104 F (2d) 1017 (C C A 2) 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDPuisuant to notice, a hearing was held at Essex, Connecticut,on February 16 and 17, 1942; before WilliamF Guffey, Ji , theTrialExaminer duly' designated by the Chief Trial ExaminerThe Board and the United were represented by counsel, the iespond-ent was represented by its president, and all participated in thehearingsThe Veiplex Union did not actively palticipate, althoughits former president was present throughout the hearing 4Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all partiesAt the last session of the hearing the respondent for the first timeiequested a 2-day postponement, which was denied by the Tiial Ex-aminerAt the close of the healing, the Trial Examiner gianted amotion by counsel for the Board to amend the pleadings to conformto the proofDuring the heaiing the Trial Examinei made variousrulings on other motions and on the admissibility of evidenceTheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial error was committedThe rulings are heieby afhimedNone of the parties argued of ally before the Trial Examinei or filedbriefs with him, although given the opportunity to do soThereafter, the Trial Examiner issued his Intermediate ReportdatedMarch 2, 1942,copies of which were duly servedupon th'respondent, the United, and the Verplex UnionThe Trial Exami-nes found-that the respondent had engaged in and wasengaging inunfair labor practices affecting commeice, within the meaning of Sec-tion 8 (1) and (2) and Section 2 (6) and (7) of the Act.He recom-mended that the respondent cease and desist theiefiom, that it' com-pletely disestablish the Association, and that it withdraw recognitionfrom the Verplex Union and completely disestablish itOn April 6, 1942, the Verplex Union filed with the Boaid its ex-ceptions to the Intermediate Report, a brief in suppoit of its excep-tions, and a motion that the iecord be reopened foi the taking ofsThe respondent was not represented at the hearing by counselJulius'Schneller, therespondent'spresident,appealed at the beginningof thehearing but refused to enter awritten appearanceof recordon behalf of the respondentSchnelleiwas presentthrough-out the hearing,except for the afternoon session onFebruary16, and participated in theheating bytestifying at length,making numerous statements for the record,and callingone witnesswho, uponSchnellet s inquest,was examinedby the TrialExaminerSchnellerstated that he wasnot an attorney and that liefelt unqualifiedto presentmatters "in legalform" CfNationalLabor Relations Board v NewberryLumber andChemical Company,123 F(2d) 831, andcases cited in footnote 2supra* ThorntonH Brown was president of the Verplex Union untilabout Febtu'try 7, 1942,when he submitted his resignationAt thetime of the hearing his iesignation"had notbeen accepted,nor had hissuccessorbeen electedBrown appealed at the hearing inresponseto the Board's subpenadaces tecum,but failed to produce the documents requestedin the subpena and refused to answer any questions relative to the issues in the caseHewas presentthroughoutthe hearing but refused to enter an appearance of record on behalfof the vetplexUnion andparticipatedin the beamingonly to theextent of testifying brieflyand asking one question of one witness -See cases cited in footnotes 2 and 3,supra THE VERPLEXCOMPANY475evidence on its behalf 5Thereafter, at the request of the VerplexUnion and pursuant to notice duly served on all the patties, a hearingwas held before the Boaid in Washington, 'D C, on April 14, 1942,foi the puipose of oial argumentThe United and the VerplexUnion were represented by counsel and participated in the argu-ment, the respondent did not appear.The Boaid has considered the exceptions and the brief filed bythe Veiplex Union, and hereby finds the exceptions to be withoutmerit, insofar as they are inconsistent with the findings, conclusions,and order set forth belowUpon the entire record in -the case, the Board makes thefollowing-FINDINGSOF,FACTIIHE BUSINESS OF THE RESPONDENTThe Veiplex Companyis a corporation organized under the lawsof the State of Connecticut,having itspimcipal office and a singleplant at Essex,' Connecticut,wheie it is engaged in the manufacture.sale, and distribution of lamps, lamp shades,wire goods,and novel-tiesThe materials used by the respondent consist principally ofpaper, steel wire, lacquers,paints, and corrugated containersDur-ing thepet iod from January 1,1940, to June 30; 1941,the respondentused approximately $45,000 worth of such niateiials at its Essex,Connecticut,plant, approximately 90 percent of, which were importedby thei espondent from outside the State of ConnecticutDuiing thesame peiiod,the respondent manufactured finished products valuedat appioxmnately$300,000, approximately 75 perecent of which wereshipped bythe respondent to points outside the State of Connecticut CII THE ORGtNIZATION S INN OLVEDUnited Furnituie Woikeis of Anieiica, Local 105, is a labor oigan-ization affiliated with the Congress of Industrial Organizations, ad-mitting to membership, among otheis, production and maintenanceemployees of the respondentVerplex Employees Association and Verplex Workers Union ateunaffiliated labor organizations, admitting to membership employeesof the respondent.GThe basis of the motion vv as the alleged denial of due process in the Regional Duector'siefusal to giant the postponement considered aboveThe motion is hereby deniedThe findings with respect to the respondent s operations are based upon a stipulationbetween the respondents president and counsel for the Boaid,including a stipulationthat the respondent is engaged in commerceiiIlin the meaningof the Act - 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIITHE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn August 1941, some of the respondent's employees began to mani-fest interest in the UnitedDorothy Ressler, one of the first em-ployees to join the United, actively solicited other employees to join.She also distributed to the employees leaflets setting forth the benefitsof membership in the United, urging the employees to join, and con-taining blank applications for membershipSeveral of the respond-ent's employees signed application blanks and thereafter conductedsmall meetings in pi ivate honesOn August 26, 1941, as Ressler wasleaving the plant, Helen Schneller, the respondent's vice presidentstated to Ressler that she understood that Ressler "was head of theC 10 " asked Ressler if "she could not do anything to keep the C I 0out" of the respondent's,plant,,,and remarked that "it's too bad wecould not have peace" in the plantOlive Drake, forelady in thedrumpack department,-' was standing neaiby and joined Vice-piesi-dent Schneller in the expression of a desire for "peace "-During the evening of August 26, the United held a meeting at itshall in Deep River, a nearby townThis meeting was attended byalmost all of the 25 employees in the iespondent's wire room, byForeman Knapko of that department, and by several employees fromother departments of the respondent's plant, including Thornton HBrown, the respondent's head designer, and Foreman Hyatt, of therespondent's silk-screen departmentAt this meeting, Brown de-fended the respondent's labor policies and the working conditions inits plant, and stated that President Schneller "told him that if theC. I 0 came around, why, he would close up the plant " ForemanKnapko spoke of the satisfactory conditions in the wire IoomTheemployees from the wire room "brought up such a rumpus" that theUnited "could not carry on the meeting "Foreman Hyatt, whoadmitted that he helped create the disturbance at the meeting, testi-fied at the hearing that he and the wire room employees were "op-posed" to the C I 0, and that he and many of those who attended themeeting were not interested in joining the United, but were merelycurious "to see what they had to say."Foremen Knapko and Hyatt and Head Designer Brown are clearlysupervisory employees for whose conduct the respondent is iespon-7 Helen"Schneller also "supervises the quality of work in the factory,helps along withthe different foreladies,and also helps along occasionally on the designing "'Drake ii as also secretary of the respondent until replaced by President Schneller'sdaughter about 2 years prior to the hearing THE VERPLEX COMPANY477sable aWe find, as did the Tilal Examiner, that Knapko, Hyatt, andBrown attended the United's meeting of August 26, 1941, for thepurpose of inteiruptingg and interfering with its peaceful conduct,and that while there they engaged in conduct, which tended to ac-complish their purpose.'°On the following day, when Ressler was giving out work to otheremployees, Vice-Piesident Schneller approached ,her and said "Wehad enough union business today I guess we will get down to work "On August 29, 1941, during the lunch hour, Ressler distiibuted tothe employees one of the United's leaflets in the form of a letter to the,respondent stating that the respondent had committed ceitain unfairlabor practicesWhen work %i as resumed after the lunch period, theemployees were assembled in the plant and President Schneller, hold-mg one of the leaflets in his hand, told the employees that he wantedno more union activity in the plant uOn September 5, Ressler dis-tributed to the employees another union leaflet, and shortly thereafterForelady Drake returned to her one of the leaflets bearing in long-hand the maiginal notes ",Dot-Jennie 11 if you don't like it hereThe respondent concedes that Olive Diake, Maiy Tucker, Harty Chodak, bled Bauei,Richard Hyatt, Louis Knapko, Helen Schneller, and F M Massey, are supervisory employ-eesIt seeks to minimize the supervisory status of Drake by contending that she is aworking foreladyThe fact that a supervisor perfoinis some of the operations lie super-vises does not detract tiom his status as a management representatrieInternationalAssociationof Machinists v N L RB, 311 U S 72, 79-80,H J Heinz Co v N L R 'B,311U S 514, 518-520 Brown is the head lamp-shade designerHe supervises themaking of samples From his designs, explains how the designs should be copied, and seesthat the fist sample shade is correctHe has his own office in the plant, and abouttwice a year needs two of three girls to assist him for a few weeks at a timeHe selects- the girls and, tells them what to do ,His working time is, not closely checked uponhe could stay away from the plant a whole day without peimission , we find, as did theTrial Examiner, that Brown sometimes acts in a supervisory capacity, that both themanagement and the employees consider him to be more than an ordinary employee, andthat his position in the plant is such that the respondent is responsible for his conductinmatters of labor relationswe further find, as did the Trial Examiner, that all theother employees named above are supei n isory employ ees_f or whose conduct the respondentis responsibleInternational Association of Machinists v N LR B, 311 U S 723i The complaint alleges that the respondent urged its supei'isors and other employeesto-attend this meeting for the purpose of interfeiing with' its orderly progressJennieBombaci testified'that, during the day of August 26r tliere was a constant and unusual"parade" of wire-roomn employees through her department, which is between the wireroomand the office of the respondent s presidentShe and Resslei testified that, followingthe United's meeting that esenmg, a group of employees, including Foreman Hyatt, wentto a local club where Hyatt stated to the group that the wire-room employees had beencalled to the office and told to break up the United's meetingHyatt denied making thator any similar statementHe did, howeu er, testify that lie and the Nine-room employees"did not want" the United and that "we were pretty strong for our own union," althoughat that time no other union had been organized in the plantThe Trial Examiner, withwhom we agree, noted this conflict and found that Vie allegation of the complaint is notsupported by the evidencewe do, however, find that the respondent, through its super-visors, encouraged and condoned thennteiruption of the meetingriThis admonition is significant in 'view of the extensiu e activity looking toward theuformation"of an>"inside" union"which"had occurred in the'jilarit'onrthe previous day withoutinterference from the respondentSeeinfra''These names obviously referred to employees Dorothy Ressler and Jennie Bombaci 478DECISIONS OF NA110NAL LABOR RELATIONS BOARDwhy don't you go wheretheyhave C I 0 Olive Di ake and 9/10 ofthe shop "At about the same time,FoieladyDiake remarked to agroup of employees,of w horn Resslei was one, that she "thought usgirls foolish to start the C I 0 , as they were short of materials andthey ai e going to close down anyhow " Jennie Bombaci also dis-tilbuted copies of thislleaflet to some of the employees just beforeworking hornsImmediately'thereafter,Vice-President'Schnelletcalled her to Brown's designing room where,in the piesenee of BiownOld Vice President Schreiner,President Schnellei told Boinbaci thatshe was "notwantedhere' and askedher why she did not quitBrowncalledBombaci a "rat"and said that she "was not any good, that theydid not need[her] thei e , everyone else seemed to be satisfied "Bonn-baci had been in the respondent'-,employ moi e than 6 years,there hadnever been any complaint about lieiwork,and nothingwas said cou-cerning her work that moi. inng-We find, as did the Tiial Examinei,that by the above-desciibedstatements and conduct of Piesiclent Schnellei, Vice-President Schnel-ler,rFoiemen Knapko,and Hyatt. FoieladyDi ake, andHead DesignerBrown, the respondent interfeied with, restrained,and coerced itsemployees in the exercise of the rights guiiianteed lit Section 7 of theActB Interference evzth, and doznz'lation and support of the Aasoeii-tionand the Verplex UnzonWhile the respondent, as stated above, was endeavoinlg to preventthe United from oiganizing its employees, the Association and, later,the Veiplex Union were organizedOn August 28. 1942,1 all the respondent's employees, including su-pervisors, and excepting only President Schnellei, Vice-PresidentSchneller, and General Foiei ran Chodak, were assembled in the die'cutting room of the respondent's plant duitug^ working hoursThemachines' wei e stopped, and the employ ees in, the backing depai talentwere instructed by. Foielady Drake to attend this meeting, whichlusted about 40 minutesAt the time, some of the iespondent's em-ployees were paid on a piece-work basis, others oil an hourly basis, andstill others on a salaiy basisThe salaried and hourly panel employee,and some of the piece-work employees, were paid for the time-spentat this meetingy113Thiswas dust 2 daysifteiVice Piesident S(hnellei santi-union remarks to Resslei,and the United'smeeting at Deep Rnei'"Ressler testifiedthat,upon her return to the backing depaitmentfrom themeetingsae put a half hour time work onher caid,although she was then on piece late andthat the othergalsin hei depaitment dtl likewise,so that they all iecei'.ed the day latefm time spent at the meeting THE VERPLEX COMPANY479+,-The meeting was conducted uncles the direction of Forelady Drakeand Head Designer BrmwiiDrake and Brown spoke of the highsalaiies of the United's paid representatives which the employees^+ould have to pay if they domed the UnitedSalesManager Mas-<ey w as present and spoke of the good working conditions in the plant,as , contra:;ted_with those in othei factoriesBrown suggested theformation of in unaffiliated unionFilially, the employeeswere re-quested to indicate w hethei of not they desired to organize an unaffil-iated union by wiitrng the word -Yes" or "No" on blank pieces ofraper which were distributed to themPut lug the afternoon of the same day, August 28, a petition wascii culated throughout the plant which the employees were requestedindividually to sign if they were interested in forming an unaffiliatedorganizationThe text of the petition was wittten in longhand byForeman Hyatt" Among the rirst to sign the petition were ForemenKnapko and Hyatt, Sales Manager Massey, Forelady Drake, HeadDesignerBrown, General Foreman Chodak, and Supervisors Fieldand' TuckerAt about the same time, a meeting of the employees, including manyforemen and supervisors, was held at the local Municipal Building.Head Desiguet Brown and Sales Manager Massey orally notifiedsome of the employees duimg working hours that the meeting wasto be heldNotice of this and subsequent meetings of the employees'oiganizations 'was posted, on the plant bulletin board without oblec-tion,by the respondentSuper-%ilsoiField acted-as chair man of thismeeting, _and Blown occupied a prominent position at the front ofthe meeting roomMassey opened the meeting, spoke in favor offorming a union, and helped supervise the election of officersFore-lady Drake took an active part in the meeting, but declined to acceptofficeGeneral Foi eman Chodak, Foi ennen Knapko and Hyatt, andSupervisor, Tucker, were present , Brown, Supervisor Marion Field,and Fred Bauer, who hass charge of,the aespgndent's office staff, ,wereelected piesident, vice president and treasurer, iespectively, of theoiganization, w bleb came to be known as Vei plea Employees Asso-c ,ationoThe Association never submitted a contract to the iespondent,irondid it ever request the respondent to bargain with it as the em-ployees' representativeShortly after it was foinied, Brown notified'sTbis document,entitled"Tempoi'aiiChaiten foi Veiplex workers,' recited that thesrgneis were "foamingour own unionthat there would be a committee to handle labordifficulties,that there would be"a nominal tee of 25 cents a month to take care ofbenefits, pasties, etc " , and that the Union would"be run and governed by Veiplex em-ployees only and not by anv-out,ide stiangeis"Seieral employees testified that thepaper'on which this document was diawn was lamp-shade paper and that its use was aviolation of the respondent'swell known rule against use foi othei than plant operations ofpaper which conld be made into shadesf 480DECISIONSOF NATIONALLABOR RELATIONS BOARDPresident Schneller that he understood the Association was illegal,that he desired to reorganize it, and that, looking to that end, hehad consulted Herman Seid, an attorney, for legal advice 16The Verplex Union was organized on September 8, 1941, at a meet-ing of the employees, including many supervisors, which w as held atthe Municipal Building in EssexGeneral Foreman Chodak, Fore-man Knapko, Forelady Drake, and Supervisors Tucker and Bauerwere presentAttorney Seid was also present, and he announced that.Brown had notified him that he was to act as counsel in the formationof the Verplex Union 17No formal action was taken to dissolve theAssociation, but Seid announced that the Association was, illegal.Send had drafted a constitution and bylaws for the Verplex Unionwhich, after discussion, were approved by the employees at the meet-ingBrown and Field were then elected president and vice presi-dent, respectively.Shortly after the formation of the Verplex Union, Brown and acommittee of shop stewards informed President Schneller that theemployees had selected it as their collective bargaining representative,and submitted to President Schneller-a proposed, contract which Seidhad drafted in accordance with suggestions from the Verplex Union'sofficersSchneller, without requesting or receiving any proof -of theVerplex's Union's representative status, recognized it as the employees'exclusive bargaining agent and proceeded to consider the contractwhich had been submitted to himTwo or three conferences were held,by President Schneller and representatives of the Verplex Union.After a few changes had` been made in the proposed contract, it wasdated October 1, 1941. and was, signed by the respondent and the Ver-plex Union 18'IFrom the foregoing it is clear that the respondent, through its fore-men and other supervisors, fostered the formation of the Associationand interfered with its administrationThe employees' meeting inthe plant on August 28, 1941; the circulation of the, petition in theplant on the same day, and the active participation of foremen andother supervisors in its organization and administration constitutedsupport and assistance by the respondent to the Association 19Espe-18 Seid,who is a personal friend of President Schneller, occupies an office with therespondent's attorney, Judge SchatzSeid represented the respondent in a patent matter,2 or 3 years prior to the hearing, concerning a device which PresidentSchneller andBrown had jointly created17Brown apparently retained Seid without consulting the Associationor any of itsmembers18The contract provided,tinter else,that grievances should bepresented by shop stew-aids,'but that only persons an the employ of the$respondent,for at least 2years could bestewards19Marion Field, vice president of both the Association and the Union, testified that"for a long time" the employes "wished a union but never had the courage to form" oneThe August 28 meeting, the circulation of the petition, and the participationof super-visors apparently supplied the "courage" to oigani7e the associationT THE VERPLEXCOMPANY481Kiially is this true when contrasted with the outspoken hostility towardthe United evinced by the respondent's officers and supervisorsTheAssociation was never disestablished by the respondent, and it didnothing to dissipate the effect of the impetus and support it had giventhe AssociationWhen the Verplex Union was organized, it was,therefore, the beneficiary of the respondent's favoritism for and sup-port of the Association 20Moreover, the Verplex Union was formedby the same supervisory employees who had foamed the Association-Head Designer Brown and Supervisor Field, who had been presidentand vice president, respectively, of the Association, continued to holdthe same offices in the Verplex UnionWe find, as did the TrialExaminer, that the Verplex Union is but the Association, superficially'reorganized and operating under a different nameThe Verplex Union, moreover, has had the same support which therespondent gave the AssociationFoielady Drake, Foremen Hyattand Knapko, and Supervisor Tucker are members of the VerplexUnion, the latter being shop steward for the silk departmentSalesManager Massey and General Foreman Chodak, while not membersof the Ver Alex Union, have taken an active part in some of its meetingsNotices of these meetings are permitted to be posted on the plantbulletin board, and the Verplex Union's records and files are permittedto be kept in a storage cabinet in the department of the plant in whichspondent's precipitate and unquestioning recognition of the VerplexUnion and its execution of the contract of October 1, 1941, especiallywhen considered in the light of the respondent's outspoken hostilitytoward the United, as noted above, clearly demonstrates the respond-tnt's support and domination of the Verplex Unionlire find, as did the Trial Examiner, that the respondent dominatedand interfered with the formation and administration of the Associa-tion and the Verplex Union and contributed support to them, and thatthe respondent thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce101epil'estunghouse Electric d Mfg Co V National Labor RelationsBoau d,112 F (2d)357, atf d, J12 U S 660472814-42-vol 42-311 482DECISIONS OF NOTIONAL LABOR RELATIONS BOARDV THE REMEDYSince we have found that the respondent has engaged in certainunfair labor practices, we shall order it to cease and desist therefromand to take certain affirmative action designed to effectuate the policiesof the Act.We have found that the respondent dominated and intei fered withthe formation and administration of the Association, and contributedsupport to itThe Association, although now inactive, has never beendisestablishedWe shall theiefoie order the respondent completelyto disestablish the Association as the repiesentative of any of its'em-ployees for the purposes of collective bargainingWe have also found that the iespondent dominated and interferedwith the formation and administration of the Verplex Union andcontributed support to itBecause of the iespondent's illegal conduct,the Veiplex Union is incapable of serving the iespondent's employeesas a genuine collective baigaiiirg agency, and constitutes a continuingobstacle to the free exei cise by the i espondent's employees of the rightsguaranteed to them in the ActWe shall therefore oider the respon-dent to withdiaw all recognition from Veiplex Union as the collectivebargaining representative of any of its employees, and completelyto disestablish it as such representativeThe contract of October 1,1941, between the respondent and the Verplex Union, which by itsterms is still in effect, was and is part of the respondent's plan tofiustrate self-oiganization and to defeat collective bargaining by itsemployeesMoieovei, it provides for exclusive iecognition of theVeiplex Union, although at the time the conti act was entered into thatoiganization had not been designated by an uncoeiced majority of theemployees covered by the contiact as their iespiesentative foi thepurposes of collective baigainingWe shall, theiefore, ordei thatthe iespondent cease and desist fiom giving effect to this or any othercontract with the Verplex Union respecting rates of pay, wages, hoursof woik, of other conditions of employmentNothing in oui Oider,however, shall be deemed to iequiie the respondent to vaiy or abandonthe wage iates or conditions of employment which the respondent mayhave established in confoimity with the contract, as extended, renewed,modified, supplemented, or superseded 21Upon the basis of the foregoing findings of fact and upon theentire recoid in the case, the Board makes the following"NationalLicorice Cov A' L RB, 309 U S 350, enf'g as modMatterof iationalLicorice CompanyandBakriy and Confectionery Workers International Union of 9mriIra,Local ITnion l4Oi, Cieater NewYorkand Vicinity,7 N L R B 537,N L R B v StackpoleCarbon Company105 F (2d) 167 (C C A 3) enf'g as mod 6 N L R B 171, ceit den30S U 8 605 THE VERPLEX COMPANYCONCLUSIONS OF LAW4831United Furniture Woikeis of America, Local 105, affiliated withthe Congress of Industrial Organizations, Verplex Employees Associa-tion, and Verplex Woikers Union aie labor oiganizations, within themeaning of Section 2 (5) of the Act2By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respond-ent has engaged in and is engaging in unfan labor practices, withinthe meaning of Section 8 (1) of the Act.3By dominating and interfering with the formation and adminis-ti ation of Verplex Employees Association and Verplex WorkersUnion and contributing support to them, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act-4The aforesaid unfair labor practices aie unfaii labor practicesaffecting commeice: wiithin the meaning of Section 2 (6) and (7) ofthe ActORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Boaid hereby ordeis that the respondent,The Veiplex Company, Essex, Connecticut, and its officers, agents, suc-cessors,- and assigns, shall.1'Cease and desist from(a)Dominating or interfering with the administiation of VerplexEniplovees Association or Verplex Workers Union, or with the forma-tion or administiation of any other labor organization of its employees,and fiom contributing financial of othei support to Veiplex Em-ployees Association or Verplex Workeis Union, of to any other labororganization of its employees,(b)Giving effect to or performing the contract of October 1, 1941,with Verplex Woi kei s Union, or any extension or renewal thereof, orany other agreements, understandings, of arrangements entered into«ith Verplex Workers Union respecting rates of pay, wages, hours or"oik, or other conditions of employment;-(c) In any othei inannei interfering with, restraining, or coercingits employees in the exeicise of the right to self-organization, to form.loin, or assist labor oiganizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, as guaranteed in Section 7 of the Act.2Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : 484DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Completely disestablish Verplex Employees Association as therepresentative of any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay, hours of work, and other conditions of employment,(b)Withdraw all recognition from Verplex Woikers Union as therepresentative of any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay, hours of work, and other conditions of employment, and com-pletely disestablish VerplexWorkers Union as such representative;(c)Post immediately in conspicuous places in its plant, and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a), (b), and (c) of this Order; (2) that therespondent will take the affirmative action set forth in paragraphs 2(a) and (b) of this Order;(d)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps the_respondent has taken to comply herewith